            Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 1 of 40




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

 SATCO PRODUCTS, INC.

                   Plaintiff,                           Civil Action No. 6:21-cv-146

 v.
                                                        JURY TRIAL DEMANDED
 SIGNIFY NORTH AMERICA CORP. and
 SIGNIFY NETHERLANDS B.V.

                   Defendants.



                PLAINTIFF’S COMPLAINT FOR PATENT INFRINGEMENT

       Satco Products, Inc. (“Satco”) files this Complaint against Defendants Signify North America

Corp. (“Signify NA”) and Signify Netherlands B.V. (“Signify BV”) (collectively, “Signify” or

“Defendants”) for infringement of U.S. Patent No. 9,732,930 (the “’930 patent”), U.S. Patent No.

10,344,952 (the “’952 patent”) and U.S. Patent No. 10,533,712 (the “’712 patent”) (collectively, the

“Asserted Patents”).

                                          THE PARTIES

       1.       Plaintiff Satco is a company organized and existing under the laws of the State of New

York with its principal place of business located at 110 Heartland Blvd., Brentwood, New York 11717.

       2.       Defendant Signify NA (formerly known as Philips Lighting North America

Corporation) is a corporation organized under the laws of Delaware with its principal place of business

at 200 Franklin Square Drive, Somerset, New Jersey, 08873 and a regular and established place of

business in this District at 1611 Clovis R. Barker Road, San Marcos, Texas 78666. Signify NA is

registered to do business in Texas and has a registered agent at Corporation Service Company DBA

CSC – Lawyers Inco, located at 211 E. 7th Street, Suite 620, Austin TX 78701.




                                                  1
             Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 2 of 40




        3.       Defendant Signify BV is a corporation organized under the laws of The Netherlands

with its principal place of business at High Tech Campus 48, 5656 AE Eindhoven, The Netherlands.

On information and belief, defendant Signify NA is a wholly-owned subsidiary of defendant Signify

BV. (See Signify Annual Report 2019 (available at: https://www.signify.com/static/2019/signify-

annual-report-2019.pdf) at 104).

        4.       On information and belief, defendant Signify BV and its direct and indirect

subsidiaries, including defendant Signify NA (collectively, “Signify”), operate, manage and direct the

worldwide “Signify” business. Signify makes, sells, and offers for sale LED lighting products

throughout the United States, including in the Western District of Texas, under numerous brand names

(see https://www.signify.com/global/brands).

        5.       Signify describes itself as “the world leader in lighting for professionals, consumers

and lighting for the Internet of Things.” In achieving its self-described market leading position, Signify

has focused its business on the sale of LED lighting, which has led to a significant increase in Signify’s

sales of large-scale professional and consumer lighting products, as well as its overall revenues.

                                   JURISDICTION AND VENUE

        6.       This action arises under the patent laws of the United States, Title 35 of the United

States Code. Accordingly, this Court has exclusive subject matter jurisdiction over this action under

28 U.S.C. §§ 1331 and 1338(a).

        7.       Upon information and belief, Signify BV is subject to this Court’s specific and general

personal jurisdiction pursuant to due process and/or the Texas Long Arm Statute, due at least to its

substantial business in this State and judicial district, including: (A) at least part of its infringing

activities alleged herein; and (B) regularly doing or soliciting business, engaging in other persistent

conduct, and/or deriving substantial revenue from infringing goods offered for sale, sold, and imported

and services provided to Texas residents vicariously through and/or in concert with its intermediaries,



                                                    2
             Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 3 of 40




distributors, importers, customers and/or subsidiaries. For example, Signify BV describes itself as “the

world leader in lighting” and encompasses more than 13 lighting brands, including brands/subsidiaries

having a significant business presence in the United States. (See, e.g., Signify Annual Report 2019

(available at: https://www.signify.com/static/2019/signify-annual-report-2019.pdf) at 29, 98). As of

2019, Signify had 2,056 full time employees and 7 manufacturing sites in the United States. Id.

        8.        This Court has personal jurisdiction over Signify BV, directly and through

intermediaries, distributors, importers, customers, and/or subsidiaries, including its U.S. based, wholly-

owned subsidiaries such as Signify NA. Both by itself and through the direction and control of its

subsidiaries, Signify BV has committed acts of direct and indirect patent infringement within Texas,

and elsewhere within the United States, giving rise to this Action and/or has established minimum

contacts with Texas such that personal jurisdiction over Signify BV would not offend traditional

notions of fair play and substantial justice.

        9.        Signify NA is a wholly owned subsidiary of Signify BV. (See Signify Annual Report

2019 (available at: https://www.signify.com/static/2019/signify-annual-report-2019.pdf) at 104).

Signify BV describes the Philips brand, which is sold by Signify NA throughout the United States, as

“our     global      brand     in    professional       and   consumer       lighting.”    (See,     e.g.,

https://www.signify.com/global/brands). Upon information and belief, Signify BV compensates

Signify NA for its manufacturing, use, sales, offers for sale, and importation of lighting products in the

United States. As such, Signify BV has a direct financial interest in Signify NA.

        10.       Signify BV and Signify NA each manufactures, uses, offers for sale, sells, and/or

imports the following products which infringe one or more claims of the ’930 and ’712 patents: Signify

LED lamps and other lighting products that comprise LED filaments, including, but not limited to:

Philips LED filament bulbs, candles, globes, decorative and vintage lamp products, such as the Philips




                                                    3
           Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 4 of 40




MasterClass and CorePro LED A-shape LED bulb, LED lamp, LED candle, LED globe and LED

designer                 decorative                   lamp               products                  (see

https://www.assets.signify.com/is/content/Signify/Assets/philips-lighting/united-

states/20200929-led-product-catalog-q3.pdf at 26-28, 34-40); Philips LED Classic Glass Amber

BA11 Dimmable Light Bulbs; Philips LED 536532 Dimmable A19 Clear X-Filament Glass Light

Bulbs with Warm Glow; Philips LED Dimmable T10 Vintage Bulbs; Philips LED 543165 Bulbs,

including the A15 Dimmable LED; Philips 549493 Dimmable Bulbs; Philips Smart Wi-Fi LED

filament bulbs; Philips Hue LED filament bulbs and globes; and all other similar Philips LED

lighting products and corresponding product and model numbers (collectively, the “Accused LED

Filament Products”).

       11.     Signify BV and Signify NA each manufactures, uses, offers for sale, sells, and/or

imports the following products which infringe one or more claims of the ’952 patent: Series MG3R,

including the Mini gimbal 3-inch round, the L3RG round gimbal, the L3RD round downlight, and all

other similar Philips gimbal and downlight lighting products (collectively, the “Accused Gimbal

Products”).

       12.     Upon information and belief, Signify BV directs or controls and authorizes all activities

of Signify NA, including Signify NA’s manufacturing, using, offering for sale, selling, and/or

importing the Accused LED Filament Products and the Accused Gimbal Products (collectively, the

“Accused Products”), or other products that incorporate the fundamental technologies covered by the

Asserted Patents. Signify NA is authorized to manufacture, use, import, sell, or offer for sale the

Accused Products on behalf of its controlling parent Signify BV. Thus, Signify NA conducts infringing

activities on behalf of Signify BV.

       13.     Upon information and belief, Signify NA’s corporate presence in the United States




                                                  4
          Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 5 of 40




provides Signify BV with substantially all the business advantages that it would otherwise enjoy if it

conducted its business there through its own offices or paid agents. As discussed in the preceding

paragraph, upon information and belief, Signify NA is authorized to manufacture, use, import, sell,

and offer for sale Signify BV’s Accused Products on behalf of Signify BV. For example, Signify NA

operates within Signify BV’s global network of sales subsidiaries in North and South America, Europe,

Asia, Africa, and the Middle East. As a result, Signify’s Accused Products are imported, distributed,

sold and offered for sale in the United States, including within the Western District of Texas.

        14.     Through Signify BV’s intermediaries, distributors, importers, customers, and/or

subsidiaries maintaining a business presence in, operating in, and/or residing in the United States,

including but not limited to Signify NA, Signify’s products, including the Accused Products, are or

have been widely distributed and sold in retail stores, both brick and mortar and online, in Texas

including within this judicial district.

        15.     Upon information and belief, Signify BV has placed and continues to place the

Accused Products into the stream of commerce via established distribution channels comprising at

least subsidiaries and distributors, such as Signify NA, and customers, with the knowledge and/or

intent that those products are and/or will be manufactured, imported, used, offered for sale, and sold in

the United States and Texas, including in this judicial district. For example, in 2019, Signify reported

6.24 billion Euro in world-wide sales, of which 1.32 billion Euro came from the United States. (See

Signify Annual Report 2019 (available at: https://www.signify.com/static/2019/signify-annual-report-

2019.pdf) at 25).

        16.     In the alternative, the Court has personal jurisdiction over Signify BV under Federal

Rule of Civil Procedure 4(k)(2), because the claims for patent infringement in this action arise under

federal law, Signify BV is not subject to the jurisdiction of the courts of general jurisdiction of any




                                                   5
          Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 6 of 40




state, and exercising jurisdiction over Signify BV is consistent with the United States Constitution.

        17.     Venue is proper in this judicial district as to Signify BV pursuant to 28 U.S.C. § 1391

because, among other reasons, Signify BV is not a resident in the United States and, thus, may be sued

in any judicial district, including this one, pursuant to 28 U.S.C. § 1391(c)(3). See In re HTC Corp.,

889 F.3d 1349, 1357 (Fed. Cir. 2018) (“The Court’s recent decision in TC Heartland does not alter”

the alien-venue rule).

        18.     On information and belief, Signify NA is subject to this Court’s specific and general

personal jurisdiction pursuant to due process and/or the Texas Long Arm Statute, due at least to its

substantial business in this State and judicial district, including: (A) at least part of its own infringing

activities alleged herein; and (B) regularly doing or soliciting business, engaging in other persistent

conduct, and/or deriving substantial revenue from the Accused Products manufactured, imported, used,

offered for sale, and sold to Texas residents. Signify NA has conducted and regularly conducts business

within the United States and this District. Signify NA has purposefully availed itself of the privileges

of conducting business in the United States and, more specifically, in Texas and this District. Signify

NA has sought protection and benefit from the laws of the State of Texas by placing the Accused

Products into the stream of commerce through an established distribution channel with awareness

and/or intent that they will be purchased by consumers in this District.

        19.     Venue is proper in this district as to Signify NA under 28 U.S.C. §§ 1391 and 1400(b)

because, among other reasons, Signify NA has a regular and established place of business in this

District, including at least at 1611 Clovis R. Barker Road, San Marcos, Texas 78666. Signify NA has

previously not contested venue in this District, including in at least TBL Holdings LLC v. Signify North

America Corp., No. 6:19-cv-00038-ADA.

                         THE ASSERTED PATENTS AND TECHNOLOGY

        20.     The inventions of the ’930 and ’712 patents were conceived by employees of Panasonic



                                                     6
             Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 7 of 40




Corporation (“Panasonic”). Founded in 1918, Panasonic has been at the forefront of the electronics

industry for over a century. For example, Panasonic made numerous innovations in the lighting, home

appliance, and television industries. Indeed, Panasonic was involved with the development of: a 2-way

socket (1918); the first key socket (1929); the first round fluorescent lamp (1957); a multi-halogen

lamp (1966); a high-voltage sodium light (1969); the “Palook” fluorescent light (1977); the first “light

capsule” light bulb socket type fluorescent light (1980); a neodymium light bulb (1990); the Palook

ball compact fluorescent light bulb (1993); a double ring fluorescent lamp (1997); the world’s first full-

HD 3D compatible TV (2010); and 4K televisions (2013). Indeed, a search of the USPTO database for

all patents assigned to “Panasonic” yields over 27,000 matches.

           21.   The ’930 patent, entitled “Light bulb shaped lamp,” issued on August 15, 2017. A copy

of the ’930 patent is attached as Exhibit 1. Plaintiff is the assignee of all rights, title, and interests in

and to the ’930 patent and holds the right to sue and recover for past, present, and future infringement

thereof.

           22.   The ’930 patent is valid, enforceable, and was duly issued in full compliance with Title

35 of the United States Code. The ’930 patent issued from U.S. Patent Application No. 13/394,205.

           23.   The ’930 patent is generally directed to LED light bulbs that have a higher efficiency

and longer lifetime than incandescent light bulbs. In particular, the LED light bulbs of the ’930 patent

comprise, inter alia: a base board; LED chips mounted on a base board, which are encased in a sealing

material (e.g., a yellow phosphor); power supply leads for supplying power to the LEDS; and a globe

for housing the base board, the LEDs, and the power supply leads. See, e.g., Figs. 1 and 2B:




                                                     7
             Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 8 of 40




           24.   The ’712 patent, entitled “Light bulb shaped lamp,” issued on January 14, 2020. A

copy of the ’712 patent is attached as Exhibit 2. Plaintiff is the assignee of all rights, title, and interests

in and to the ’712 patent and holds the right to sue and recover for past, present, and future infringement

thereof.

           25.   The ’712 patent is valid, enforceable, and was duly issued in full compliance with Title

35 of the United States Code. The ’712 patent issued from U.S. Patent Application No. 15/639,474.

           26.   The ’712 patent, like the ’930 patent, is generally directed to LED light bulbs that have

a higher efficiency and longer lifetime than incandescent light bulbs. In particular, the LED light bulbs

of the ’712 patent comprise, inter alia, a base board; LED chips mounted on a base board, which are

encased in a sealing material (e.g., a yellow phosphor); power supply leads for supplying power to the

LEDS; and a globe for housing the base board, the LEDs, and the power supply leads.

           27.   Signify manufactures, uses, sells, offers for sale and/or imports the Accused LED

Filament Products, which include LED lamps and lighting products having LED filament (i.e., LED

chips mounted on a baseboard and encased in a sealing material, e.g., a yellow phosphor). Upon




                                                      8
          Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 9 of 40




information and belief, a significant portion of Signify’s revenue is derived from the manufacture and

sale of the Accused LED Filament Products. Signify advertises the Accused LED Filament Products

as having the “longest lifetime,” “high performance dimming,” low maintenance costs, and “huge

energy savings when compared to incandescent” bulbs:




                                                  9
Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 10 of 40




                              10
Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 11 of 40




                              11
         Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 12 of 40




(See,    e.g.,    https://www.assets.signify.com/is/content/Signify/Assets/philips-lighting/united-

states/20200929-led-product-catalog-q3.pdf at 26-28, 34-40).

        28.      For example, upon information and belief, the Accused LED Filament Products

comprise Signify LED lamps and other lighting products having LED filament that are made, used,

imported, offered for sale and/or sold in the United States, and which meet each and every limitation

of at least one claim of each of the ’930 and ’712 patents.

        29.      The inventions of the ’952 patent were conceived by employees of Lotus Lights LED

(“Lotus Lights”). Founded in 2008, Lotus Lights is well-known for its state of the art thin recessed

LED lighting fixtures.

        30.      The ’952 patent, entitled “Recessed light-emitting diode lighting fixture,” issued on

July 9, 2019. A copy of the ’952 patent is attached as Exhibit 3. Plaintiff is the assignee of all rights,

title, and interests in and to the ’952 patent and holds the right to sue and recover for past, present, and

future infringement thereof.

        31.      The ’952 patent is valid, enforceable, and was duly issued in full compliance with Title

35 of the United States Code. The ’952 patent issued from U.S. Patent Application No. 15/604,577.

        32.      The ’952 patent is generally directed to recessed lighting fixtures with an annular body

that prevents airflow through the ceiling. In particular, the recessed lighting fixtures of the ’952 patent

comprise, inter alia: a central cavity in the form of a partially spherical socket; a lighting support

member having a partially spherical exterior portion which fits within the partially spherical socket of

the annular body and is pivotable relative to the annular body; and an O-ring that restricts air flow

between the partially spherical socket and the lighting support member. See, e.g., Figs. 11 and 3:




                                                    12
         Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 13 of 40




        33.     Signify manufactures, uses, sells, offers for sale and/or imports the Accused Gimbal

Products, which include LED lamps and lighting products having a central cavity in the form of a

partially spherical socket; a lighting support member having a partially spherical exterior portion which

fits within the partially spherical socket of the annular body and is pivotable relative to the annular




                                                   13
         Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 14 of 40




body; and an O-ring that restricts air flow between the partially spherical socket and the lighting support

member. Upon information and belief, a significant portion of Signify’s revenue is derived from the

manufacture and sale of the Accused Gimbal Products. Signify advertises the Accused Gimbal

Products as having AirSeal® for minimal air leakage and being airtight:




See https://www.signify.com/api/assets/v1/file/content/88b10439ce6147c4ac83aa5500d1c7a7/Mini-

Gimbal-MG-US.pdf.

        34.     For example, upon information and belief, the Accused Gimbal Products comprise

Signify gimbal and downlight lighting products with AirSeal that are made, used, imported, offered

for sale and/or sold in the United States, and which meet each and every limitation of at least one claim

of the ’952 patent.

                                       COUNT I
                        (INFRINGEMENT OF U.S. PATENT NO. 9,732,930)

        35.     Plaintiff repeats and realleges paragraphs 1- 34 as if fully set forth at length herein.

        36.     Signify has and continues to directly infringe one or more claims of the ’930 patent in

this judicial district and elsewhere in Texas and the United States.



                                                    14
         Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 15 of 40




       37.     Upon information and belief, Signify makes, uses, sells, offers for sale, and/or imports

into the United States the Accused LED Filament Products.

       38.     Signify directly infringes the ’930 patent under 35 U.S.C. § 271(a), literally and/or

under the doctrine of equivalents, by making, using, offering for sale, selling, and/or importing the

Accused LED Filament Products in the United States.

       39.     For example, Signify directly infringes at least Claim 1 of the ’930 patent, literally

and/or under the doctrine of equivalents, through its making, using, offering for sale, selling, and/or

importing the Accused LED Filament Products.

       40.     Claim 1 of the ’930 patent recites:

       A light bulb shaped lamp, comprising:

       a globe;

       a base board which is tabular and housed in said globe, the base board having a first surface
           and a second surface;

       a plurality of LED chips mounted in a straight-line row on said base board;

       a single continuous sealing material on said first surface of said base board and covering said
           row of said plurality of LED chips;

       a second sealing material on said second surface of said base board, opposing said first surface
           of said base board,

       a base for receiving power from outside; and

       at least two power-supply leads for supplying power to said plurality of LED chips,

       wherein

       said base board is translucent and is supported by said at least two power-supply leads,

       each of said two power-supply leads is extended from a side of said base toward inside of said
          globe and is connected to an end of said base board,

       said plurality of LED chips are electrically connected to a first power supply terminal provided
           at a portion at which one of said two power-supply leads and said base board are connected,
           and a second power supply terminal provided at a portion at which the other of said two
           power-supply leads and said base board are connected,



                                                  15
          Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 16 of 40




         the single continuous sealing material is viewable from the outside of the globe, and

         the single continuous sealing material includes a wavelength conversion material, extends
             along a straight-line direction in which said row of said plurality of LED chips are aligned,
             and is configured in a semi-cylindrical straight-line shape connecting said LED chips.

         41.     As one non-limiting example of said infringement, on information and belief, the

Philips LED 543165 Bulb, including the A15 Dimmable LED (the “A15 Dimmable LED”), is a

light bulb shaped lamp, as shown below:




         42.     On information and belief, the A15 Dimmable LED comprises a globe, as shown

below:




                                                    16
          Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 17 of 40




         43.   On information and belief, the A15 Dimmable LED comprises a base board which is

tabular and housed in the globe, the base board having a first surface and a second surface, as shown

below:




         44.   On information and belief, the A15 Dimmable LED comprises a plurality of LED

chips mounted in a straight-line row on the base board, as shown below:




                                                 17
          Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 18 of 40




         45.   On information and belief, the A15 Dimmable LED comprises a single continuous

sealing material on the first surface of the base board and covering the row of the plurality of LED

chips, as shown below:




         46.   On information and belief, the A15 Dimmable LED comprises a second sealing

material on the second surface of the base board, opposing the first surface of the base board, as shown

below:




                                                  18
         Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 19 of 40




       47.     On information and belief, the A15 Dimmable LED comprises a base for receiving

power from outside, as shown below:




       48.     On information and belief, the A15 Dimmable LED comprises at least two power-

supply leads for supplying power to the plurality of LED chips, as shown below:




       49.     On information and belief, the A15 Dimmable LED comprises a base board that is

translucent and is supported by at least two power-supply leads, as shown below:




                                                19
         Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 20 of 40




        50.     On information and belief, the A15 Dimmable LED comprises two power-supply

leads extended from a side of the base toward inside of the globe and connected to an end of the base

board, as shown below:




        51.     On information and belief, the A15 Dimmable LED comprises a plurality of LED

chips that are electrically connected to a first power supply terminal provided at a portion at which one

of the two power-supply leads and the base board are connected, and a second power supply terminal

provided at a portion at which the other of the two power-supply leads and the base board are

connected, as shown below:




                                                   20
         Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 21 of 40




       52.     On information and belief, the A15 Dimmable LED comprises a single continuous

sealing material that is viewable from the outside of the globe, as shown below:




                                                 21
         Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 22 of 40




        53.     On information and belief, the A15 Dimmable LED comprises a single continuous

sealing material which includes a wavelength conversion material, extends along a straight-line

direction in which the row of the plurality of LED chips are aligned, and is configured in a semi-

cylindrical straight-line shape connecting the LED chips, as shown below:




        54.     The full extent of Signify’s infringement is not presently known to Plaintiff. On

information and belief, Signify has made, used, sold, offered for sale, and/or imported products under

different names or part numbers that infringe the ’930 patent in a similar manner. Plaintiff makes this

preliminary identification of infringing products and infringed claims without the benefit of discovery

or claim construction in this action, and expressly reserves the right to augment, supplement, and/or

revise its identification based on additional information obtained through discovery or otherwise.

        55.     On information and belief, Signify has known of the ’930 patent since at least as early

as the service date of this Complaint.

        56.     Upon information and belief, since at least the above-mentioned date when Signify was

on notice of its infringement, Signify has actively induced, under U.S.C. § 271(b), its distributors



                                                  22
         Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 23 of 40




and/or customers that use, sell, offer for sale and/or import the Accused LED Filament Products that

include all of the limitations of one or more claims of the ’930 patent to directly infringe one or more

claims of the ’930 patent, with knowledge, and/or with willful blindness of the fact, that the induced

acts constitute infringement of the ’930 patent. Signify’s distributors, customers and/or end users have

directly infringed and are directly infringing, either literally and/or under the doctrine of equivalents,

the inventions claimed in the ’930 patent through their selling, offering for sale, importing and/or using

the Accused LED Filament Products. Signify induces this direct infringement through its affirmative

acts of manufacturing, selling, distributing, and/or otherwise making available the Accused LED

Filament Products, and providing technical guides, product data sheets, demonstrations,

advertisements, installation guides, and other forms of support that induce their distributors, customers,

and/or end users to directly infringe the ’930 patent. The Accused LED Filament Products are designed

in such a way that when they are used for their intended purpose, the user infringes the ’930 patent.

Signify knows and intends that its distributors, customers, and/or end users that purchase the Accused

LED Filament Products will use those products for their intended purpose.

        57.     Signify is, thus, at minimum, liable to Plaintiff in an amount that adequately

compensates Plaintiff for Signify’s infringements, which, by law, cannot be less than a reasonable

royalty, together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                      COUNT II
                       (INFRINGEMENT OF U.S. PATENT NO. 10,533,712)

        58.     Plaintiff repeats and realleges paragraphs 1- 57 as if fully set forth at length herein.

        59.     Signify has and continues to directly infringe one or more claims of the ’712 patent in

this judicial district and elsewhere in Texas and the United States.

        60.     Upon information and belief, Signify makes, uses, sells, offers for sale, and/or imports

into the United States the Accused LED Filament Products.




                                                    23
         Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 24 of 40




       61.     Signify directly infringes the ’712 patent under 35 U.S.C. § 271(a), literally and/or

under the doctrine of equivalents, by making, using, offering for sale, selling, and/or importing the

Accused LED Filament Products in the United States.

       62.     For example, Signify directly infringes at least Claim 17 of the ’712 patent, literally

and/or under the doctrine of equivalents, through its making, using, offering for sale, selling, and/or

importing the Accused LED Filament Products.

       63.     Claim 17 of the ’712 patent recites:

       A light emitting module comprising:

       an elongated base board having a first end and a second end at opposed ends of a longitudinal
           direction of the base board, a first surface and a second surface opposing the first surface;

       first and second conductive members provided at the first end and the second end on the first
            surface of the base board, and extending beyond the first and second ends of base board in
            the longitudinal direction of the base board;

       first and second power supply terminals respectively provided at the first end and the second
            end of the base board, and extending transverse to the longitudinal direction of the base
            board, the first and second power supply terminal electrically connected to the first and
            second conductive members, respectively;

       a plurality of light-emitting diodes provided on the first surface of the base board, arranged in
           a line parallel to the longitudinal direction of the base board and between the first
           conductive member and the second conductive member; and

       wires that connect the light-emitting diodes in series, each of the wires extending in the
          longitudinal direction of the base board to connect one of the plurality of light-emitting
          diodes to an adjacent one of the plurality of light-emitting diodes;

       end wires that connect longitudinal extremities of the plurality of light-emitting diodes to the
          first and second conductive members; and

       an elongated seal including a wavelength conversion material, the elongated seal enclosing all
           of the plurality of light-emitting diodes and enclosing the entire base board, and enclosing
           the wires extending in the longitudinal direction of the base board,

       wherein the light emitting module has an elongated shape,

       the elongated seal enclosing the entire base board contacts all of the plurality of light-emitting
           diodes, and




                                                  24
         Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 25 of 40




       a cross-section of the elongated seal above the base board, which encloses the wires extending
           in the longitudinal direction of the base board, has a semicircular shape that is uniform
           along a longitudinal direction of the base board.

       64.     As one non-limiting example of said infringement, on information and belief, the A15

Dimmable LED comprises a light emitting module, as shown below:




       65.     On information and belief, the A15 Dimmable LED comprises an elongated base

board having a first end and a second end at opposed ends of a longitudinal direction of the base board,

and a first surface and a second surface opposing the first surface, as shown below:




                                                  25
         Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 26 of 40




       66.     On information and belief, the A15 Dimmable LED comprises first and second

conductive members provided at the first end and the second end on the first surface of the base board,

and extending beyond the first and second ends of base board in the longitudinal direction of the base

board, as shown below:




       67.     On information and belief, the A15 Dimmable LED comprises first and second power

supply terminals respectively provided at the first end and the second end of the base board, and

extending transverse to the longitudinal direction of the base board, the first and second power supply

terminal electrically connected to the first and second conductive members, respectively, as shown



                                                  26
          Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 27 of 40




below:




         68.    On information and belief, the A15 Dimmable LED comprises a plurality of light-

emitting diodes provided on the first surface of the base board, arranged in a line parallel to the

longitudinal direction of the base board and between the first conductive member and the second

conductive member, as shown below:




         69.    On information and belief, the A15 Dimmable LED comprises wires that connect the

light-emitting diodes in series, each of the wires extending in the longitudinal direction of the base

board to connect one of the plurality of light-emitting diodes to an adjacent one of the plurality of light-

emitting diodes, as shown below:




                                                    27
         Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 28 of 40




       70.     On information and belief, the A15 Dimmable LED comprises end wires that connect

longitudinal extremities of the plurality of light-emitting diodes to the first and second conductive

members, as shown below:




                                                 28
         Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 29 of 40




       71.     On information and belief, the A15 Dimmable LED comprises an elongated seal

including a wavelength conversion material, the elongated seal enclosing all of the plurality of light-

emitting diodes and enclosing the entire base board, and enclosing the wires extending in the

longitudinal direction of the base board, as shown below:




       72.     On information and belief, the A15 Dimmable LED comprises a light emitting module

that has an elongated shape, as shown below:




                                                  29
         Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 30 of 40




        73.     On information and belief, the A15 Dimmable LED comprises an elongated seal that

encloses the entire base board and contacts all of the plurality of light-emitting diodes, as shown below:




        74.     On information and belief, the A15 Dimmable LED comprises an elongated seal,

wherein a cross-section of the elongated seal above the baseboard, which encloses the wires extending

in the longitudinal direction of the base board, has a semicircular shape that is uniform along a

longitudinal direction of the base board, as shown below:




                                                   30
         Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 31 of 40




        75.     The full extent of Signify’s infringement is not presently known to Plaintiff. On

information and belief, Signify has made, used, sold, offered for sale, and/or imported products under

different names or part numbers that infringe the ’712 patent in a similar manner. Plaintiff makes this

preliminary identification of infringing products and infringed claims without the benefit of discovery

or claim construction in this action, and expressly reserves the right to augment, supplement, and revise

its identification based on additional information obtained through discovery or otherwise.

        76.     On information and belief, Signify has known of the ’712 patent at least as early as the

service date of this Complaint.

        77.     Upon information and belief, since at least the above-mentioned date when Signify was

on notice of its infringement, Signify has actively induced, under U.S.C. § 271(b), its distributors

and/or customers that use, sell, offer for sale and/or import the Accused LED Filament Products that

include all of the limitations of one or more claims of the ’712 patent to directly infringe one or more

claims of the ’712 patent, with knowledge, and/or with willful blindness of the fact, that the induced

acts constitute infringement of the ’712 patent. Signify’s distributors, customers and/or end users have

directly infringed and are directly infringing, either literally and/or under the doctrine of equivalents,

the inventions claimed in the ’712 patent through their selling, offering for sale, importing and/or using

the Accused LED Filament Products. Signify induces this direct infringement through its affirmative



                                                   31
         Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 32 of 40




acts of manufacturing, selling, distributing, and/or otherwise making available the Accused LED

Filament Products, and providing technical guides, product data sheets, demonstrations,

advertisements, installation guides, and other forms of support that induce their distributors, customers,

and/or end users to directly infringe the ’712 patent. The Accused LED Filament Products are designed

in such a way that when they are used for their intended purpose, the user infringes the ’712 patent.

Signify knows and intends that its distributors, customers, and/or end users that purchase the Accused

LED Filament Products will use those products for their intended purpose.

        78.     Signify is, thus, at minimum, liable to Plaintiff in an amount that adequately

compensates Plaintiff for Signify’s infringements, which, by law, cannot be less than a reasonable

royalty, together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                      COUNT III
                       (INFRINGEMENT OF U.S. PATENT NO. 10,344,952)

        79.     Plaintiff repeats and realleges paragraphs 1- 78 as if fully set forth at length herein.

        80.     Signify has and continues to directly infringe one or more claims of the ’952 patent in

this judicial district and elsewhere in Texas and the United States.

        81.     Upon information and belief, Signify makes, uses, sells, offers for sale, and/or imports

into the United States the Accused Gimbal Products.

        82.     Signify directly infringes the ’952 patent under 35 U.S.C. § 271(a), literally and/or

under the doctrine of equivalents, by making, using, offering for sale, selling, and/or importing the

Accused Gimbal Products in the United States.

        83.     For example, Signify directly infringes at least Claim 1 of the ’952 patent, literally

and/or under the doctrine of equivalents, through its making, using, offering for sale, selling, and/or

importing the Accused Gimbal Products.

        84.     Claim 1 of the ’952 patent recites:




                                                    32
         Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 33 of 40




       A recessed lighting fixture comprising:

       a generally annular body having a central cavity in the form of a partially spherical socket;

       a lighting support member having a partially spherical exterior portion fitted within the partially
            spherical socket of the annular body; and

       an O-ring sealingly disposed between the partially spherical exterior portion of the lighting
          support member and the partially spherical socket of the annular body, whereby the lighting
          support member is pivotable relative to the annular body, but air flow between the partially
          spherical socket of the annular body, the partially spherical exterior portion of the lighting
          support member, and a ceiling is substantially restricted.

       85.     As one non-limiting example of said infringement, on information and belief, the

Philips Mini Gimbal Downlight, including the MG3R series (the “Mini Gimbal”), is a recessed lighting

fixture, as shown below:




                                                  33
         Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 34 of 40




        86.     On information and belief, the Mini Gimbal comprises a generally annular body having

a central cavity in the form of a partially spherical socket, as shown below:




        87.     On information and belief, the Mini Gimbal comprises a lighting support member

having a partially spherical exterior portion fitted within the partially spherical socket of the annular

body, as shown below:




                                                   34
         Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 35 of 40




        88.     On information and belief, the Mini Gimbal comprises an O-ring sealingly disposed

between the partially spherical exterior portion of the lighting support member and the partially

spherical socket of the annular body, whereby the lighting support member is pivotable relative to the

annular body, but air flow between the partially spherical socket of the annular body, the partially

spherical exterior portion of the lighting support member, and the ceiling is substantially restricted, as

shown below:




                                                   35
Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 36 of 40




                              36
         Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 37 of 40




        89.     The full extent of Signify’s infringement is not presently known to Plaintiff. On

information and belief, Signify has made, used, sold, offered for sale, and/or imported products under

different names or part numbers that infringe the ’952 patent in a similar manner. Plaintiff makes this

preliminary identification of infringing products and infringed claims without the benefit of discovery

or claim construction in this action, and expressly reserves the right to augment, supplement, and/or

revise its identification based on additional information obtained through discovery or otherwise.

        90.     On information and belief, Signify has known of the ’952 patent since at least as early

as the service date of this Complaint.

        91.     Upon information and belief, since at least the above-mentioned date when Signify was

on notice of its infringement, Signify has actively induced, under U.S.C. § 271(b), its distributors

and/or customers that use, sell, offer for sale and/or import the Accused Gimbal Products that include

all of the limitations of one or more claims of the ’952 patent to directly infringe one or more claims

of the ’952 patent, with knowledge, and/or with willful blindness of the fact, that the induced acts

constitute infringement of the ’952 patent. Signify’s distributors, customers and/or end users have

directly infringed and are directly infringing, either literally and/or under the doctrine of equivalents,



                                                   37
         Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 38 of 40




the inventions claimed in the ’952 patent through their selling, offering for sale, importing and/or using

the Accused Gimbal Products. Signify induces this direct infringement through its affirmative acts of

manufacturing, selling, distributing, and/or otherwise making available the Accused Gimbal Products,

and providing technical guides, product data sheets, demonstrations, advertisements, installation

guides, and other forms of support that induce their distributors, customers, and/or end users to directly

infringe the ’952 patent. The Accused Gimbal Products are designed in such a way that when they are

used for their intended purpose, the user infringes the ’952 patent. Signify knows and intends that its

distributors, customers, and/or end users that purchase the Accused Gimbal Products will use those

products for their intended purpose.

        92.      Signify is, thus, at minimum, liable to Plaintiff in an amount that adequately

compensates Plaintiff for Signify’s infringements, which, by law, cannot be less than a reasonable

royalty, together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                            JURY DEMAND

        93.      Plaintiff hereby requests a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

Procedure.

                                        PRAYER FOR RELIEF

        94.      Plaintiff respectfully requests that the Court find in its favor and against Signify and

that the Court grant Plaintiff the following relief:

              a. A judgment that Signify has directly infringed the Asserted Patents as alleged herein;

              b. A judgment that Signify has indirectly infringed the Asserted Patents as alleged herein;

              c. A judgment for an accounting of all damages, past and future, including lost profits,

                 sustained by Plaintiff as a result of the acts of infringement by Signify;

              d. A judgment and order requiring Signify to pay Plaintiff damages under 35 U.S.C. §

                 284, including up to treble damages as provided by 35 U.S.C. § 284, and any royalties



                                                       38
        Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 39 of 40




              determined to be appropriate;

          e. A judgment and order requiring Signify to pay Plaintiff pre-judgment and post-

              judgment interest on the damages awarded;

          f. A judgment and order finding this to be an exceptional case and requiring Signify to

              pay the costs of this action (including all disbursements) and attorneys’ fees as provided

              by 35 U.S.C. § 285; and

          g. Such other and further relief as the Court deems just and equitable.


Dated: February 12, 2021                        Respectfully submitted,

                                               By: /s/ Janis E. Clements
                                               Janis E. Clements
                                               Texas Bar. No. 04365500
                                               GREENBERG TRAURIG, LLP
                                               300 West 6th Street
                                               Suite 2050
                                               Austin, TX 78701
                                               Telephone: (512) 320-7200
                                               Facsimile: (512) 320-7210
                                               Email: clementsj@gtlaw.com

                                                Scott Bornstein (pro hac vice forthcoming)
                                                Joshua L. Raskin (pro hac vice forthcoming)
                                                Jonathan Ball (pro hac vice forthcoming)
                                                Jeffrey R. Colin (pro hac vice forthcoming)
                                                Margaret K. Ukwu (pro hac vice forthcoming)
                                                Sandra L. Applebaum (pro hac vice forthcoming)
                                                GREENBERG TRAURIG, LLP
                                                MetLife Building, 200 Park Avenue
                                                New York, NY 10002
                                                Telephone: (212) 801-9200
                                                Facsimile: (212) 801-6400
                                                Email: bornsteins@gtlaw.com
                                                Email: raskinj@gtlaw.com
                                                Email: ballj@gtlaw.com
                                                Email: colinj@gtlaw.com
                                                Email: ukwum@gtlaw.com
                                                Email: applebaums@gtlaw.com




                                                 39
Case 6:21-cv-00146-ADA Document 1 Filed 02/12/21 Page 40 of 40




                             Nicholas Brown (pro hac vice forthcoming)
                             GREENBERG TRAURIG, LLP
                             4 Embarcadero Center
                             Suite 3000
                             San Francisco, CA 94111
                             Telephone: (415) 655-1300
                             Facsimile: (415) 707-2010
                             Email: brownn@gtlaw.com

                            Robert P. Lynn, Jr. (pro hac vice forthcoming)
                            Stephen W. Livingston (pro hac vice forthcoming)
                            LYNN GARTNER DUNNE, LLP
                            330 Old Country Road, Suite 103
                            Mineola, New York 11501
                            Telephone: (516) 742-6200
                            Email: rplynn@lgdlaw.com
                            Email: swlivingston@lgdlaw.com

                            Attorneys for Plaintiff Satco Products, Inc.




                              40
